Citation Nr: 0941398	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  08-12 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for irritable bowel syndrome.

2.  Entitlement to an initial evaluation in excess of 30 
percent for depression.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for chronic fatigue 
syndrome.

5.  Entitlement to service connection for an eye disorder.

6.  Entitlement to an initial compensable evaluation for 
prostatitis.

7.  Entitlement to an initial compensable evaluation for 
residuals of meningitis, to include headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to July 
2006.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2007 rating decision 
by the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  At a May 2009 Board hearing, the 
Veteran submitted additional evidence with a waiver of his 
right to have the RO readjudicate his claim with the 
additional evidence.  See 38 C.F.R. § 20.1304(c) (2009).

The issues of entitlement to an initial compensable 
evaluation for prostatitis and entitlement to service 
connection for an eye disorder are addressed in the remand 
portion of the decision below, and are remanded to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In May 2009, prior to the promulgation of a decision by 
the Board, the Veteran withdrew his appeal of the issues of 
entitlement to an initial evaluation in excess of 30 percent 
for irritable bowel syndrome and entitlement to an initial 
evaluation in excess of 30 percent for depression.

2.  A current diagnosis of sleep apnea is not shown by the 
evidence of record.

3.  A current diagnosis of chronic fatigue syndrome is not 
shown by the evidence of record.

4.  The Veteran's residuals of meningitis, to include 
headaches, were manifested by severe headaches, occurring on 
an average of at least once a month, requiring bed rest, with 
nausea, light sensitivity, blurred vision, dizziness, and 
sound sensitivity, without evidence of very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the Veteran for the issues of entitlement to an initial 
evaluation in excess of 30 percent for irritable bowel 
syndrome and entitlement to an initial evaluation in excess 
of 30 percent for depression have been met.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  Sleep apnea was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

3.  Chronic fatigue syndrome was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  The criteria for an initial evaluation of 30 percent, but 
no more, for the Veteran's service connected residuals of 
meningitis, to include headaches, have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8019-8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege a specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204.

By a March 2007 rating decision, the RO granted service 
connection for irritable bowel syndrome and assigned a 10 
percent evaluation, effective August 1, 2006.  By that same 
rating decision, the RO also granted service connection for 
depression, and assigned a noncompensable evaluation, 
effective August 1, 2006.  In May 2007, the Veteran filed a 
notice of disagreement with the ratings assigned to his 
service-connected irritable bowel syndrome and depression.  
The Veteran perfected his appeal in April 2008.  By a January 
2008 rating decision, the RO granted an initial evaluation of 
30 percent for the Veteran's irritable bowel syndrome, 
effective August 1, 2006, and an initial evaluation of 30 
percent for the Veteran's depression, effective August 1, 
2006.  However, during a May 2009 hearing before the Board, 
the Veteran stated that he was satisfied with the ratings 
assigned to his irritable bowl syndrome and his depression by 
the January 2008 rating decision.  With no allegation of 
error of fact or law remaining before the Board, the Board 
does not have jurisdiction to review the appeals and they are 
dismissed.

II.  Claims on Appeal

With respect to the Veteran's claims for entitlement to 
service connection for sleep apnea, entitlement to service 
connection for chronic fatigue syndrome, and entitlement to 
an initial compensable evaluation for residuals of 
meningitis, to include headaches, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Prior to a 


readjudication of the Veteran's claims, December 2006 and May 
2008 letters satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a defect 
may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  The letters also requested that the Veteran provide 
any evidence in his possession that pertained to the claims.  
38 C.F.R. § 3.159(b)(1).  Further, the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on 
other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  Thus, 
the Board finds that the content requirements of the notice 
VA is to provide have been met.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).

In addition, the Board finds that the duty to assist the 
Veteran has been satisfied in this case.  The Veteran's 
service treatment records, VA treatment records, and 
identified private medical treatment records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  In 
addition, the Veteran was provided with VA examinations 
addressing each of his claims.  38 C.F.R. § 3.159(c)(4).  The 
Veteran has not indicated that he found any of these 
examinations to be inadequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  Moreover, the Board finds that the VA 
examinations obtained in this case are more than adequate, 
and they provide sufficient detail to determine whether the 
Veteran has sleep apnea or chronic fatigue syndrome and the 
severity of the Veteran's residuals of meningitis, to include 
headaches.  Finally, there is no indication in the record 
that any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  See 
Pelegrini, 18 Vet. App. at 120.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of the 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

A.  Service Connection Claims

The Veteran contends that service connection is warranted for 
sleep apnea and chronic fatigue syndrome.  In his May 2009 
hearing before the Board, the Veteran testified that he 
complained of problems sleeping during service because of his 
irritable bowel syndrome during service, and that he reported 
that he could not sleep on his back because he could not 
breathe.  He stated that the physician asked him whether he 
had been "checked for sleep apnea" and referred him to a 
clinic.  The Veteran reported that the physician in the 
clinic told him that his treatment was to sleep on his 
stomach, and not his back.  The Veteran stated that he has 
never sought treatment for his claimed sleep apnea.  With 
regard to his claim for service connection for chronic 
fatigue syndrome, the Veteran testified that he first sought 
treatment during service in 1991 when he started feeling run 
down and like he was "coming down with something . . . ."  
He reported symptoms including achy joints, and noted that he 
was diagnosed with a virus, flu-like symptoms, a cold, or 
muscle strain.  He also stated that he has been seeking 
treatment for the symptomatology of his alleged chronic 
fatigue syndrome, but that "no one's ever said that's what 
[he] had."

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Although the Veteran's service treatment records reflect 
complaints of and treatment for fatigue, they are negative 
for any diagnoses of sleep apnea or chronic fatigue syndrome.  
The Veteran's July 1979 entrance examination reveals no 
findings of sleep apnea or chronic fatigue syndrome.  In a 
report of medical history, completed at that time, the 
Veteran denied a history of frequent trouble sleeping.  June 
1988, November 1989, and April 1995 examination reports are 
also silent as to any findings or diagnoses of sleep apnea or 
chronic fatigue syndrome.  In reports of medical history 
dated in November 1989, October 1991, and April 1995, the 
Veteran denied a history of frequent trouble sleeping.  An 
October 1985 treatment record notes the Veteran's complaints 
of general malaise, sore throat, abdominal cramping, 
diarrhea, nausea, vomiting, muscle aches, and mild cough.  A 
June 1991 treatment record reveals that the Veteran reported 
a three year history of fatigue.  He denied fever and rash.  
The diagnosis was rule out subacute hepatitis.  A November 
1991 treatment record notes the Veteran's complaints of 
fever, weakness, and body aches.  The diagnosis was viral 
syndrome.  In March 1993, the Veteran complained of feeling 
weak and "not well," with diarrhea, nausea, and body aches.  
The diagnosis was viral syndrome.  October 1993 treatment 
records reveal the Veteran's complaints of myalgia, malaise, 
arthralgia, and fatigue.  Examination was normal, except for 
a persistent low grade fever of 100 degrees and relative 
tachycardia around 100.  Laboratory tests were normal.  The 
diagnoses were non-specific myalgia and fatigue, rule out 
rheumatologic disease, and possible viral syndrome.  The 
Veteran's September 2005 separation examination is also 
negative for any complaints of or diagnoses of sleep apnea or 
chronic fatigue syndrome.  In a report of medical history, 
completed at that time, the Veteran denied a history of 
frequent trouble sleeping.

In December 2006, the Veteran underwent a VA neurological 
examination.  The report notes his complaints of sleep apnea.  
He reported that he was told one time that he was "suspected 
of having sleep apnea," that he snores while lying on his 
back and sometimes on his stomach, that he is tired all the 
time but has not fallen asleep at work or behind the wheel 
and does not have daytime somnolence, and that he has never 
been tested for sleep apnea.  The diagnosis was history of 
snoring without work up for sleep apnea.  A December 2006 VA 
general medical examination notes a diagnosis of sleep 
disorder.

In December 2006, the Veteran also underwent a VA chronic 
fatigue syndrome examination.  The Veteran reported that 
during service, a military captain suggested that he might 
have chronic fatigue syndrome in view of his multiple joint 
pains and fatigue.  The Veteran reported that he was always 
physically active, and stated that he had a gradual onset of 
achy joints around 1990, which he noticed more in 1991.  He 
reported that, other than an occasional temporary work 
restriction, his daily average activity was not below 50 
percent of his pre-illness activity.  The Veteran also stated 
that his symptoms would come and go after onset, and that his 
symptoms were flu-like in nature.  He denied a history of 
low-grade fevers, pharyngitis, and recurrent sore throats.  
He noted that he was seen in a clinic for tender lymph nodes 
underneath his neck averaging about three times per year, but 
that he was free from any tenderness or lymph node 
enlargement in the interim.  The Veteran also reported that 
he was tired all the time, and stated that he had muscle 
aches, primarily in his calves which he described as sharp, 
shooting pains, cramping, and twitching, mostly at night.  
The Veteran denied participating in regular exercise, but 
noted that he did do some walking, and had no general fatigue 
afterwards.  He stated that the primary reason that he did 
not exercise was because his legs hurt.  He stated that, if 
he overdid it, he might have some muscle soreness or joint 
aches for one to two hours.  He reported a history of 
headaches after a closed head injury with concussion in 2003, 
also related to degenerative arthritis of the spine.  He 
described the headaches as bifrontal, throbbing, and aching 
with no aura, and noted that he was once told that they may 
be migraines.  The Veteran complained of pain in his left 
hip, knee, and foot, which did not migrate from one area to 
another.  He also indicated that his pain tended to be in his 
neck, back, left hip, left knee, and both feet, and that they 
were steady, repetitive, and usually daily occurrences 
without a history of migrating joint pain.  The Veteran 
admitted to anxiety attacks, difficulty with anger, and 
feeling tired all the time.  He noted that he woke up feeling 
unrested and that he had a history of nightmares.  He 
reported that his sleep disturbance started in 1992 or 1993, 
that he woke up three to four times per night, that he 
snored, and that he was tired all of the time.  He stated 
that he dreamed, and that he had tried sleeping pills in the 
past.  

Physical examination showed no enlarged or tender 
submandibularly, anterior, posterior, cervical, or axillary 
lymph notes.  There was no inguinal lymph node enlargement 
and no effusion in the joints.  The Veteran's muscles, 
including his calves and thighs, were nontender.  A muscle 
pinch in his back as a test for distraction was negative.  A 
Spurling's test was negative.  A sitting straight leg raise 
test was negative.  The diagnoses were multiple complaints of 
joint pain consistent with degenerative arthritis and known 
degenerative arthritis of the cervical spine and other 
joints.  The examiner concluded that the Veteran's history 
lacked the criteria to make a diagnosis of chronic fatigue 
syndrome.

VA treatment records from January 2007 through January 2008 
are negative for diagnoses of or treatment for chronic 
fatigue syndrome or sleep apnea.  Although the treatment 
records reveal the Veteran's complaints of sleep disturbance, 
the diagnosis regarding these complaints was adjustment 
reaction with mixed features, likely posttraumatic stress 
disorder.

In a May 2007 statement, the Veteran's wife testified that 
the Veteran had sleep disturbance and body pain.  She 
reported that if the Veteran slept on his back, he snores, 
and this awakened him.  She noted that he constantly moved 
around in his sleep, woke up to use the bathroom, and woke up 
to noises in the house.  She also reported that the Veteran 
had body pain in his stomach, hands, arms, legs, back, head, 
shoulders, and feet.

A June 2007 letter from C.G.K., M.D. reflects that 
"[a]nxiety, [d]epression, [p]anic attacks and [i]nsomnia are 
all commonly expected sequelae from [the Veteran's] military 
experience, and would easily manifest as chronic fatigue."

There is no medical evidence of record that the Veteran 
currently has sleep apnea or chronic fatigue syndrome.  
Although the December 2006 general medical VA examiner 
diagnosed a sleep disorder, there is no diagnosis of sleep 
apnea, and no indication that the disorder noted was at all 
related to the Veteran's alleged sleep apnea.  Moreover, the 
examiner who performed the December 2006 general medical 
examination is the same examiner who conducted the December 
2006 neurological examination which reviewed the Veteran's 
complaints of sleep apnea, and did not diagnose sleep apnea, 
but diagnosed history of snoring without work up for sleep 
apnea.  Further, the January 2008 rating decision reflects 
that the Veteran's sleep difficulty symptomatology has been 
considered in his current 30 percent evaluation for 
depression.  Therefore, absent evidence of a separate and 
distinct sleep disability, awarding service connection based 
on the December 2006 VA examiner's diagnosis of sleep 
disorder would constitute prohibited pyramiding.  38 C.F.R. § 
4.14 (2009); but see Esteban v. Brown, 6 Vet. App. 259 (1994) 
(finding that when a veteran has separate and distinct 
manifestations from the same injury he should be compensated 
under different diagnostic codes).  

In addition, the December 2006 chronic fatigue syndrome VA 
examiner concluded that the Veteran's history lacked the 
criteria to make a diagnosis of chronic fatigue syndrome.  
The Board acknowledges that the Veteran's service treatment 
records reflect diagnoses of fatigue.  However, they are 
silent as to any diagnosis of chronic fatigue syndrome.  As 
the Veteran's claim for service connection for chronic 
fatigue syndrome was filed in September 2006 and the service 
treatment records diagnosing fatigue predate the Veteran's 
September 2006 claim, the service treatment records are not 
sufficient evidence to satisfy the requirement of a current 
disability.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. 
Cir. 1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation); see also McClain v. Nicholson, 21 Vet. App. 
319, 323 (2007) (holding that the requirement of a current 
disability is met when a claimant has a disability at the 
time a claim for VA disability compensation is filed or 
during the pendency of that claim even though the disability 
resolves prior adjudication of the claim). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that without a disability, there can be no 
entitlement to compensation.  See Degmetich, 104 F.3d 1328; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of present disability there can be no valid claim."  
Brammer, 3 Vet. App. at 225.  With no medical evidence of 
current diagnoses of sleep apnea or chronic fatigue syndrome, 
service connection for these disorders is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
of the disorders at issue, the preponderance of the evidence 
is against the Veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Increased Rating Claim

The Veteran contends that he is entitled to an initial 
compensable evaluation for his service-connected residuals of 
meningitis, to include headaches.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function, will 
be expected in all cases.  38 C.F.R. § 4.21 (2009); see also 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this rule does not apply here, as the current appeal 
is based on the assignment of an initial rating for the 
disability at issue, following an initial award of service 
connection for this disability.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Instead, evidence contemporaneous with 
the claim and the initial rating decision are most probative 
of the degree of disability existing when the initial rating 
was assigned and should be the evidence "used to decide 
whether an original rating on appeal was erroneous."  Id.  
If later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Id.

The Veteran's residuals of meningitis, to include headaches, 
are currently evaluated as noncompensable under Diagnostic 
Codes 8019-8100.  See 38 C.F.R. § 4.124a, Diagnostic Codes 
8019, 8100 (2009).  Hyphenated diagnostic codes are used when 
a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2009).

Under Diagnostic Code 8019, a 10 percent evaluation is 
assigned for minimum residuals of epidemic cerebrospinal 
meningitis.  38 C.F.R. § 4.124a, Diagnostic Code 8019.  A 100 
percent evaluation is warranted when epidemic cerebrospinal 
meningitis is an active disease.  Id.  For the assignment of 
the minimum rating for Diagnostic Codes 8000-8025, including 
the residuals of epidemic cerebrospinal meningitis, the 
residuals must be ascertainable.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8000-8025, Note (2009).  A determination as 
to the presence of residuals not capable of objective 
verification, i.e., headaches, dizziness, fatigability, must 
be approached on the basis of the diagnosis recorded; 
subjective residuals will be accepted when consistent with 
the disease and not more likely attributable to other disease 
or no disease.  Id.  It is of exceptional importance that 
when ratings in excess of the prescribed minimum ratings are 
assigned, the diagnostic codes utilized as bases of 
evaluation be cited, in addition to the codes identifying the 
diagnoses.  Id.  Under Diagnostic Code 8100, a 10 percent 
evaluation is warranted for migraines with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 
30 percent evaluation is assigned when there are migraines 
with characteristic prostrating attacks occurring on average 
once a month over the last several months.  Id.  A maximum 50 
percent evaluation is for application when there are 
migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  Id.  The rating criteria do not define 
"prostrating."  However, by way of reference "prostration" 
is defined as "extreme exhaustion or powerlessness."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 
1994).

The Veteran's service treatment records reflect that he was 
diagnosed with and treated for aseptic meningitis in November 
1991 and December 1991.  Service treatment records from 
December 1991 through July 2005 reflect occasional complaints 
of and treatment for headaches.  Although these records were 
reviewed and considered, they are not relevant to the level 
of the Veteran's meningitis residuals on and after the 
Veteran's discharge from service.  However, the records dated 
within the year preceding the Veteran's discharge from 
service are more relevant to the determination of the 
appropriate disability evaluation, and are discussed below.

In several undated service treatment records, the Veteran 
reported headaches with blurred vision.  The diagnosis was 
variant migraine.  The Veteran's September 2005 separation 
examination reflects a diagnosis of chronic headaches.  In 
addition, in a report of medical history, completed at that 
time the Veteran reported frequent or severe headaches.  The 
examiner noted the Veteran's history of chronic headaches, 
which were reported to be light sensitive and not require 
medication.  A notation also indicates that the Veteran had 
meningitis, which was resolved.

In December 2006, the Veteran underwent a VA neurological 
examination.  The Veteran reported headaches beginning after 
having viral meningitis in 1991, but that the headaches 
significantly worsened after an assault while he was 
incarcerated in 2003, and after a concussion following a 
motor vehicle accident.  He complained of headaches with 
nausea and photophobia.  He noted that his headaches tended 
to improve if he sat in a dark area for 2 hours.  He stated 
that his headaches lasted from 2 hours to 1 1/2 days in the 
bifrontal area behind the eyes, without aura.  He reported 
that his headaches occurred about 3 times per year.  Physical 
examination revealed bilateral paracervical tenderness.  
Cranial nerves III through XII were intact, and carotids were 
free of bruits.  The neck did not have any enlarged lymph 
nodes, and the Veteran was alert and fully oriented.  The 
Veteran's gait was normal, and a heel and toe tandem test was 
normal.  A Romberg test was also normal.  The Veteran denied 
having a headache at that time.  The diagnoses were viral 
meningitis, 1991; motor vehicle accident with concussion and 
cervical spine strain; and headaches secondary to meningitis 
and cervical spine strain.

In a June 2007 statement, C.G.K., M.D. reported that 
headaches were not the only sequelae of meningitis, and that 
"it is not unusual for meningitis patients to later develop 
urinary problems that become chronic, such as a neurogenic 
bladder, which can manifest initially as recurrent 
prostatitis . . . ."  Dr. C.G.K. noted that, if the 
Veteran's hypogonadism was due "to a failure of the 
pituitary, then that too is a likely result of the 
meningitis."

In a May 2007 statement, the Veteran's wife reported that the 
Veteran had headaches every day, but that "sometimes his 
headaches are very strong and he needs to lie down on our 
bed" and that the Veteran "asks [her] to be quiet and not 
to turn on the lights . . . ."

VA treatment records from January 2007 to January 2008 reveal 
complaints of and treatment for headaches.  A June 2007 
treatment record reflects that the Veteran was prescribed 
Midrin for his headaches.  An August 2007 emergency room 
treatment record reveals the Veteran's complaints of 
persistent headache, which he described as an 8 on a 1 to 10 
scale.  He reported that he was told in the past that his 
headaches were migraine headaches.  He stated that his 
headaches were associated with light sensitivity, nausea, and 
blurred vision.  He denied focal weakness, focal numbness and 
tingling, and neck pain.  The diagnosis was headache, and the 
Veteran was given prescription medication, including Toradol.  
Another August 2007 treatment record notes the Veteran's 
complaints of headaches.  He reported that the headaches 
started mild and escalated, and that they were bad two times 
per month.  He noted that he had mild headaches about two to 
three times per week.  He denied a history of migraines and 
photophobia, but reported that smells bothered him and that 
he had some blurry vision.  He noted that Midrin did not help 
him, and that Toradol helped.  He denied syncope, mental 
confusion, and neurological changes.  The diagnosis was 
headaches, which may be stress induced.

In a May 2009 hearing before the Board, the Veteran testified 
that he had headaches every day, but that "depending on the 
month, it could be every-- once a week, twice a week, three 
times a week" he would have an intense headache which 
required him to lay down in the dark.  He later stated that 
some months, he would only have the intense headaches once or 
twice a month.  He noted that he would have other symptoms 
with the headache, including sensitivity to light and sound, 
dizziness, and nausea.  He stated that his headaches impacted 
his life, making it difficult to drive, read a book, watch 
television, and pay attention during class.

The Board finds that an initial evaluation of 30 percent for 
the Veteran's service- connected residuals of meningitis, to 
include headaches, is warranted.  The December 2006 VA 
examiner reported that the Veteran experienced headaches 
approximately 3 times per year.  However, the remainder of 
the evidence of record indicates that the Veteran's headaches 
occur more frequently.  VA treatment records note that the 
Veteran reported severe headaches requiring bed rest with 
nausea, light sensitivity, and blurred vision approximately 
two times per month, and that he had more mild headaches two 
to three times per week.  In addition, during his May 2009 
hearing before the Board, the Veteran testified that he had 
headaches every day, and that at least once per week but no 
more than three times per week, he had headaches which 
required him to lay down in the dark with symptoms including 
sensitivity to light and sound, dizziness, and nausea.  He 
explained that his migraines varied monthly, and that some 
months he would have migraines once or twice per month, and 
other months, he would have them much more frequently.  

Accordingly, based on the Veteran's VA treatment records and 
his May 2009 testimony, the Board finds that an initial 
evaluation of 30 percent for the Veteran's headache disorder 
is warranted, as the evidence indicates that the Veteran's 
headache disorder has resulted in prostrating headaches 
occurring on an average at least once per month over the last 
several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

However, the evidence of record does not support an initial 
evaluation greater than 30 percent under the diagnostic code 
for migraines.  Id.  Although the Veteran reported that, some 
months, he would have severe headaches as frequently as three 
times per week, he also reported that they occurred as 
infrequently as once per month.  The Board finds that the 
Veteran's symptoms more closely approximate the requirements 
for a 30 percent evaluation rather than the maximum 50 
percent evaluation, as there is no evidence of very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  Id.  Although the Veteran's 
wife's May 2007 letter noted that the headaches occurred 
every day, the record does not reflect that the headaches 
reported by the Veteran's wife are of the severity to 
constitute "chronic prostrating attacks" as defined above.  
Id.  Indeed, she stated that the Veteran had daily headaches, 
but that only "sometimes his headaches [were] very strong 
and he needs to lie down on our bed."  Thus, the evidence of 
record does not support an initial evaluation greater than 30 
percent under the diagnostic code for migraine headaches.  
Id.  

Moreover, there is no evidence that the Veteran's meningitis 
is active.  Thus, an initial evaluation greater than 30 
percent is not warranted under Diagnostic Code 8019.  
38 C.F.R. § 4.124a, Diagnostic Code 8019.

The Board acknowledges Dr. C.G.K's medical opinion that it 
was possible that the Veteran's prostatitis and hypogonadism 
could be residuals of his inservice meningitis.  However, 
prostatitis and hypogonadism have been separately granted 
service connection.  Accordingly, awarding an increased 
evaluation for the Veteran's residuals of meningitis based on 
these separately service-connected disorders would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14; see also Esteban, 6 
Vet. App. at 261-62.  

Consideration has also been given to the potential 
application of other diagnostic codes.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds 
no basis upon which to assign a higher evaluation than that 
currently assigned to the Veteran's residuals of meningitis, 
to include headaches.  Although other diagnostic codes 
pertaining to neurological disorders have been considered, 
the Veteran's symptomatology does not warrant an evaluation 
higher than 30 percent under those diagnostic codes.  
38 C.F.R. § 4.124a.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual Veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Rating Schedule for that disability.  
Thun, 22 Vet. App. at 115.  If the criteria under the Rating 
Schedule reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate, and no referral is 
required.  

The Board finds that the Veteran's disability picture was not 
so unusual or exceptional in nature as to render the current 
rating inadequate.  The Veteran's residuals of meningitis, to 
include headaches, is evaluated pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8019-8100, the criteria of which 
are found by the Board to specifically contemplate the level 
of disability and symptomatology.  The Veteran's residuals of 
meningitis, to include headaches, was manifested by severe 
headaches, occurring on an average of at least once a month, 
requiring bed rest, with nausea, light sensitivity, blurred 
vision, dizziness, and sound sensitivity, without evidence of 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  When comparing 
this disability picture with the symptoms contemplated by the 
Rating Schedule, the Board finds that the Veteran's symptoms 
are more than adequately contemplated by the current 
disability rating assigned for his service-connected 
residuals of meningitis, to include headaches.  A rating in 
excess of 30 percent is provided for certain manifestations 
of the service-connected residuals of meningitis, to include 
headaches, but the medical evidence of record does not 
demonstrate that such manifestations were present in this 
case.  The criteria for the current disability rating more 
than reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.

After review of the evidence, the evidence of record does not 
warrant a rating in excess of 30 percent at any time during 
the course of this appeal.  38 U.S.C.A. § 5110 (West 2002); 
see Fenderson, 12 Vet. App. at 125-26.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a rating in excess of that 
assigned herein, the doctrine is not for application.  
Gilbert, 1 Vet. App. at 54.


ORDER

The appeals as to the issues of entitlement to an initial 
evaluation in excess of 30 percent for irritable bowel 
syndrome and entitlement to an initial evaluation in excess 
of 30 percent for depression are dismissed.

Service connection for sleep apnea is denied.

Service connection for chronic fatigue syndrome is denied.

An initial 30 percent evaluation, but no more, for residuals 
of meningitis, to include headaches, is granted, subject to 
the applicable regulations concerning the payment of monetary 
benefits.


REMAND

The Veteran is also seeking an initial compensable evaluation 
for prostatitis, and entitlement to service connection for an 
eye disorder.  After reviewing the medical evidence of 
record, the Board concludes that both the December 2006 VA 
general medical examination which addressed the Veteran's 
prostatitis, and the December 2006 VA eye examination which 
addressed the Veteran's eye disorder are inadequate upon 
which to base an appellate decision.  

I.  Prostatitis

The current medical evidence of record is inadequate for 
rating the Veteran's service-connected prostatitis.  Although 
the December 2006 VA examiner addressed the Veteran's 
prostatitis, the VA examiner did not consider and discuss all 
of the facts necessary for the Board to obtain a clear 
picture of the Veteran's prostatitis under the pertinent 
criteria under which the Veteran's prostatitis is rated.  See 
38 C.F.R. § 4.115b, Diagnostic Codes 7599-7527 (2009); see 
also 38 C.F.R. § 4.115a (2009).  Specifically, the VA 
examiner did not address the Veteran's daytime and nighttime 
urinary frequency, whether there was a voiding dysfunction 
requiring the use of absorbent materials or appliances, or 
whether there was obstructed voiding requiring cathertization 
or with obstructive symptomatology.  Under these 
circumstances, the RO should schedule the Veteran for a VA 
examination to ascertain the current extent and severity of 
the prostatitis and its manifestations.

II.  Eye Disorder

The Board acknowledges that the RO provided the Veteran with 
a VA eye examination in December 2006.  However, upon review 
of the examination report and the medical evidence of record, 
the Board finds that the December 2006 VA eye examination 
report is inadequate upon which to base an appellate 
decision.  Specifically, the VA examiner concluded that the 
Veteran's eye disorder was "most likely due to vitreous 
degeneration which is a normal aging phenomenon and not 
documented within the exam found during the patient's 
military service."  In addition, the VA examiner stated that 
the claims file "showed no evidence of lattice degeneration 
within the time span noted. . . ."  Although the examination 
report reflects that the VA examiner reviewed the Veteran's 
claims file, the only reference to any of the Veteran's 
service treatment records was an April 2005 examination which 
showed "a normal peripheral retinal examination."  However, 
the Veteran's service treatment records contain numerous 
diagnoses of and treatment for vitreous floaters and lattice 
degeneration.  In addition, a February 2002 service treatment 
record notes that the Veteran's vitreous floaters were 
probably due to head trauma.  As only one examination report 
was cited by the VA examiner, it is not clear that all of the 
service treatment records pertinent to the Veteran's claim 
were reviewed and considered in the VA examiner's opinion.  
Moreover, although the VA examiner opined that the Veteran's 
"floater symptom is most likely due to vitreous degeneration 
which is a normal aging phenomenon," the VA examiner did not 
specifically address the question of whether the Veteran's 
eye disorder was incurred in or aggravated by his active duty 
service, to include a head trauma as noted in the Veteran's 
service treatment records.  Accordingly, a new VA examination 
must be conducted.

As both the December 2006 VA general medical examination 
which addressed the Veteran's prostatitis and the December 
2006 VA eye examination which addressed the Veteran's eye 
disorder are inadequate upon which to base an appellate 
decision, new VA examinations must be provided which 
adequately address medical evidence of record and which 
consider the pertinent rating criteria.  See Barr, 21 Vet. 
App. at 311 (holding that once VA undertakes the effort to 
provide an examination for a service-connection claim, even 
if not statutorily obligated to do so, it must provide an 
adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (noting that when the medical evidence of record 
is insufficient, in the opinion of the Board, the Board must 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).

Accordingly, the case is remanded for the following action:

1.  The RO must schedule the Veteran for a 
genitourinary examination to determine the 
severity of the Veteran's service-
connected prostatitis.  The claims folder 
and a copy of this remand must be provided 
to and reviewed by the examiner.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The examiner must report 
all symptoms of voiding dysfunction, 
obstructed voiding, urinary frequency 
during the day and night, the need for use 
of absorbent materials (and the frequency 
with which they must be changed), the use 
of appliances, and the frequency of 
urinary tract infections.  The examiner 
must provide complete rationale for all 
opinions provided.  If the examiner cannot 
provide any requested opinions without 
resort to speculation, it must be so 
stated.  

2.  The RO must provide the Veteran an 
appropriate VA examination to determine 
the nature and etiology of any eye 
disorder found.  All pertinent 
symptomatology and findings must be 
reported in detail.  All indicated tests 
and studies must be performed.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  
Following a review of the service and 
post-service medical records, and a 
discussion of each, the examiner must 
state whether any diagnosed eye disorder 
was caused or aggravated by the Veteran's 
active duty service.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examinations and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for either of 
the scheduled examinations, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination reports must be 
reviewed by the RO to ensure that they are 
in complete compliance with the directives 
of this remand.  If either of the reports 
is deficient in any manner, the RO must 
implement corrective procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If the claims remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


